UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2010 Date of reporting period:February 28, 2010 Item 1. Reports to Stockholders. Annual Report Class A Shares (AASAX) Class I Shares (AASFX) February 28, 2010 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 10 SCHEDULE OF SECURITIES SOLD SHORT 18 SCHEDULE OF OPEN FUTURES CONTRACTS 20 STATEMENT OF ASSETS AND LIABILITIES 21 STATEMENT OF OPERATIONS 22 STATEMENTS OF CHANGES IN NET ASSETS 23 FINANCIAL HIGHLIGHTS 24 NOTES TO FINANCIAL STATEMENTS 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 36 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AND SUB-ADVISORY AGREEMENTS 37 ADDITIONAL INFORMATION 46 Dear Shareholder: The last 12 months have been favorable for investors, with global equity and commodity markets rebounding from the steep sell-off in 2008. The strength in equity markets during this period can be characterized as a snap-back rally that, together with the 2008 crash, was one of the most tenuous periods in history for investors. For the fiscal year ending February 28, 2010, the Class I shares returned 10.51%, had an annualized standard deviation1 of 7.4% and a worst drawdown2 of 2.3%. These attractive return and risk statistics match the stated return and risk objectives of the Fund. Because of the severity of the 2008 credit crisis and its potential to undermine the foundation of the financial system as we know it, we were cautious in 2009. We felt that the rebound that started in the spring of last year would be roughly equal to the over-reaction selling that came at the end of the credit crisis. We slowly began increasing the Fund’s exposure to equity, commodity and credit markets and the Fund benefited from these exposures in the first half of the Fund’s fiscal year. In mid-June the markets paused and corrected into early July from profit-taking by a skeptical investment community that questioned whether the economy could actually find its footing. However, the markets continued to move higher into October. This second wave higher was profitable for the Fund, and was the first sign of investors’ willingness to again take risk. Another correction in October confirmed many fears of a sell-off at a time of the year when markets historically have been very volatile. This correction was led by emerging market equity and commodities, leadership markets that were being stalled by a spike in the US Dollar. We saw this catalyst as significant because the Dollar’s fall began just as markets started to rally in March, 2009 and inversely mirrored the global equity and commodity rally. Shifting investment themes (the end of the “Dollar carry trade” and a liquidity/momentum driven market) and narrowing market breadth resulted in flat performance for the Fund in the fourth quarter of calendar year 2009. The Dollar began to rally in earnest in January, and with new credit concerns coming out of Europe, again caused markets to correct into February. At the end of February, 2010 we view the market environment as significantly more constructive than it was a year ago, even though the prices of most markets have appreciated significantly. Systematic risks have abated, credit spreads have normalized, and liquidity has returned to most parts of the capital markets. However, significant debt-unwinding by consumers and poor fundamentals in most real estate markets will likely continue to hamper the economic recovery. During the last 12 months, our multi-strategy approach proved its worth and our cautious stewardship was justified given the circumstances. We are thankful for a return to a more normal investment environment and to have preserved and grown the capital of our shareholders during very turbulent times. We still expect continuing challenges and opportunities from cyclical bull and bear markets, and we can now prudently increase the risk posture of the Fund as the structural market risks have diminished. (Please see the following page for important information.) 3 Opinions expressed are those of the Fund, are subject to change, and should not be considered a recommendation to buy or sell any security. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risk and differences in accounting methods. The Fund invests in smaller companies which involves additional risks such as limited liquidity and greater volatility. Investments in debt securities decrease in value when interest rates rise and this risk is greater for longer-term debt securities. Certain hedging techniques and leverage employed in the management of the Fund may accelerate the velocity of possible losses. Short selling involves the risk of a potentially unlimited increase in the market value of the security sold short, which could result in potentially unlimited loss for the Fund. Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance of the Fund. Options held in the Fund may be illiquid and the fund manager may have difficulty closing out a position. The Fund’s strategies and potential for high turnover could affect the amount, timing and character of distributions. The Fund will bear its share of the fees and expenses of the underlying ETFs. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying ETFs. Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares. Alternative investments may not be suitable for all investors. Must be preceded or accompanied by a prospectus. 1 Standard deviation is a statistical definition of volatility and one measure of risk. Annualized standard deviation is effectively the variance of returns around a mean return. 2 Worst drawdown is defined as accumulated loss of equity from the peak in value to the trough in value over a multi-month period. Worst drawdown is one measure of risk. The Alternative Strategies Mutual Fund is distributed by Quasar Distributors, LLC. 4 ALTERNATIVE STRATEGIES MUTUAL FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/09 – 2/28/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay an initial sales charge of 5.75% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Fund within 30 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees and dividends on short positions. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 5 ALTERNATIVE STRATEGIES MUTUAL FUND Expense Example (continued) (Unaudited) Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class A Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/09 2/28/10 9/1/09 – 2/28/10* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.75%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. ** Including dividends on short positions and interest expense, your actual cost of investing in the Fund would be $16.57. *** Including dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $16.58. Class I Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/09 2/28/10 9/1/09 – 2/28/10* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.50%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. ** Including dividends on short positions and interest expense, your actual cost of investing in the Fund would be $15.19. *** Including dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $15.20. 6 ALTERNATIVE STRATEGIES MUTUAL FUND Investment Highlights (Unaudited) The investment objective of the Fund is long term capital appreciation with low correlation to broad market indices. The Fund seeks to achieve its investment objective by investing primarily in common and preferred stocks and other equity instruments, bonds and other fixed income securities, and other investment companies, including exchange-traded funds (“ETFs”) and money market funds in proportions consistent with the Advisor’s evaluation of their expected risks and returns. In making these allocations the Advisor considers various factors, including macroeconomic conditions, corporate earnings at a macro level, anticipated inflation and interest rates, consumer risk and the status of the market as a whole. The Fund’s assets may be allocated between equity securities and fixed-income securities at the discretion of the Advisor. The Fund’s allocation of portfolio assets as of February 28, 2010 is shown below. Allocation of Portfolio Assets % of Net Assets 7 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS A Investment Highlights (continued) (Unaudited) Average Annual Returns as of February 28, 2010(1) Since One Inception Year (10/15/08) Alternative Strategies Mutual Fund – Class A – With Load 3.95% (2.62)% Alternative Strategies Mutual Fund – Class A – No Load 10.27% 1.70% S&P 500 Index 53.62% 18.27% With load returns reflect the deduction of the current maximum initial sales load of 5.75%. Returns without load do not reflect the deduction of the current maximum sales charges. Had the sale load been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-506-7390. The Fund imposes a 2.00% redemption fee on shares held less than thirty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $10,000 Investment 8 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS I Investment Highlights (continued) (Unaudited) Average Annual Returns as of February 28, 2010 Since One Inception Year (3/3/08) Alternative Strategies Mutual Fund – Class I 10.51% (0.60)% S&P 500 Index 53.62% (6.74)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-506-7390. The Fund imposes a 2.00% redemption fee on shares held less than thirty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $10,000 Investment 9 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments February 28, 2010 Shares Value COMMON STOCKS – 32.87% Administrative and Support Services – 0.32% Manpower, Inc. (d) $ Paychex, Inc. (d) Beverage and Tobacco Product Manufacturing – 1.31% Altria Group, Inc. (d) British American Tobacco Plc – ADR Coca Cola Co. (d) Diageo Plc – ADR Molson Coors Brewing Co. Reynolds American, Inc. (d) Broadcasting (except Internet) – 0.44% CBS Corporation (d) Comcast Corp. (d) Building Material and Garden Equipment and Supplies Dealers – 0.27% Lowes Corporation (d) Chemical Manufacturing – 1.03% Cameco Corp. (b)(d) E.I. du Pont de Nemours & Company (d) Mosaic Co. (d) Novartis AG – ADR PPG Industries, Inc. (d) Sanofi Aventis – ADR Teva Pharmaceutical Industries Ltd. – ADR Computer and Electronic Product Manufacturing – 3.48% Dell, Inc. (a)(d) L-3 Communications Holdings Inc. (d) Lexmark International, Inc. (a)(d) Motorola, Inc. (a)(d) Northrop Grumman Corp. (d) Research In Motion Ltd. (a)(b)(d) Sony Corp. – ADR Telefonaktiebolaget LM Ericsson – ADR (d) Xerox Corp. (d) Construction of Buildings – 0.08% Desarrolladora Homex S.A.B de C.V. – ADR (a) The accompanying notes are an integral part of these financial statements. 10 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2010 Shares Value Credit Intermediation and Related Activities – 4.21% Banco Bilbao Vizcaya Argentaria SA – ADR $ Banco Latinoamericano de Comercio SA (b) Banco Santander SA – ADR The Bank Holdings (a)(d) Bank Of America Corporation (d) Barclays Plc – ADR BB&T Corp. (d) Citigroup, Inc. (a)(d) Credicorp Ltd. (b) Credit Suisse Group – ADR Fifth Third Bancorp (d) JPMorgan Chase & Co. (d) Meritor Savings Bank PA (a)(d) Regions Financial Corporation (d) SunTrust Banks, Inc. (d) Electrical Equipment, Appliance, and Component Manufacturing – 0.11% Harbin Electric, Inc. (a) Food and Beverage Stores – 0.33% Kroger Co. (d) Safeway, Inc. (d) Food Manufacturing – 0.69% Archer Daniels Midland Co. (d) Dean Foods Company (a)(d) Zhongpin, Inc. (a)(b) Forestry and Logging – 0.06% Weyerhaeuser Co. (d) General Merchandise Stores – 0.86% Costco Wholesale Corporation (d) Macys, Inc. (d) Sears Holdings Corp. (a)(d) Health and Personal Care Stores – 0.22% McKesson Corporation (d) Heavy and Civil Engineering Construction – 0.23% Chicago Bridge & Iron Company N.V. (a)(b) Fluor Corporation (d) The accompanying notes are an integral part of these financial statements. 11 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2010 Shares Value Insurance Carriers and Related Activities – 2.35% Allstate Corp. (d) $ American International Group, Inc. (a)(d) Berkshire Hathaway Inc. (a)(d) Hartford Financial Services (d) Humana, Inc. (a)(d) Ing Groep N.V. – ADR (a) Travelers Companies, Inc. (d) Unum Group (d) Wellpoint, Inc. (a)(d) Management of Companies and Enterprises – 0.75% Goldman Sachs Group, Inc. (d) Morgan Stanley (d) Merchant Wholesalers, Nondurable Goods – 1.17% Amerisourcebergen Corp. (d) Cardinal Health, Inc. (d) Mining (except Oil and Gas) – 2.22% Barrick Gold Corp. (b)(d) Compania de Minas Buenaventura SA – ADR (d) Gold Fields Ltd. – ADR Harmony Gold Mining Co. – ADR Newmont Mining Corp. (d) Peabody Energy Corp. (d) Potash Corp. of Saskatchewan, Inc. (b)(d) St. Andrew Goldfields (a)(b)(d) Thompson Creek Metals Co. Inc. (a)(b) Miscellaneous Manufacturing – 0.11% Fuqi International, Inc. (a) Motion Picture and Sound Recording Industries – 0.37% Time Warner, Inc. (d) Nonstore Retailers – 0.14% Sohu Com, Inc. (a)(d) Oil and Gas Extraction – 0.44% Cenovus Energy, Inc. (b)(d) Encana Corp. (b)(d) Marathon Oil Corp. (d) Sasol Ltd. – ADR The accompanying notes are an integral part of these financial statements. 12 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2010 Shares Value Other Information Services – 0.08% Shanda Interactive Entertainment Ltd. – ADR (a) $ Petroleum and Coal Products Manufacturing – 4.78% BP Plc – ADR (d) Chevron Corporation (d) ConocoPhillips (d) Eni S.p.A. – ADR Exxon Mobil Corporation (d) Hess Corp. (d) Sunoco, Inc. (d) Valero Energy Corporation (d) Professional, Scientific, and Technical Services – 0.31% Computer Sciences Corp. (a)(d) Infosys Technologies Ltd. – ADR (d) McDermott International (a)(b)(d) Publishing Industries (except Internet) – 0.31% Gannett, Inc. (d) Pearson Plc – ADR SAP AG – ADR Rail Transportation – 0.30% Canadian National Railway Co. (b)(d) Guangshen Railway Co., Ltd. – ADR Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.51% Deutsche Bank AG (b) TD Ameritrade Holding Corp. (a)(d) Support Activities for Mining – 0.61% Core Laboratories N V (b)(d) Ensco International Ltd. – ADR (a)(d) Transocean Ltd. (a)(b)(d) Telecommunications – 1.15% America Movil S.A.B. de C.V. – ADR (d) AT&T, Inc. (d) China Mobile Limited – ADR DIRECTV, Inc. (a)(d) Millicom International Cellular SA (b) Millicom International Cellular SA (a)(b) Sprint Nextel Corp. (a)(d) The accompanying notes are an integral part of these financial statements. 13 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2010 Shares Value Telecommunications – 1.15% (continued) Telecom Corp New Zealand Ltd Sponsored Adr – ADR (d) $ Transportation Equipment Manufacturing – 1.30% Boeing Co. (d) Ford Motor Company (d) Utilities – 2.32% Ameren Corp. (d) American Electric Power Co, Inc. (d) Companhia de Saneamento Basico SA – ADR Consolidated Edison, Inc. (d) Dominion Resources, Inc. (d) Enersis SA – ADR NRG Energy, Inc. (a)(d) Siemens AG – ADR (d) Southern Co. (d) Wholesale Electronic Markets and Agents and Brokers – 0.01% General Metals Corp. (a)(d) TOTAL COMMON STOCKS (Cost $10,994,636) CONVERTIBLE PREFERRED STOCKS – 0.53% Food Manufacturing – 0.26% Bunge Limited (b)(d) Oil and Gas Extraction – 0.27% Chesapeake Energy Corp. (d) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $186,367) PREFERRED STOCK – 0.41% Telecommunications – 0.41% Vivo Participacoes S A (d) TOTAL PREFERRED STOCK (Cost $157,624) Principal Amount CONVERTIBLE BONDS – 13.00% Broadcasting (except Internet) – 0.25% Central European Media 3.500%, 03/15/2013 (b)(d) $ Chemical Manufacturing – 1.01% Amylin Pharmaceuticals, Inc. 3.000%, 06/15/2014 (d) The accompanying notes are an integral part of these financial statements. 14 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2010 Principal Amount Value Chemical Manufacturing – 1.01% (continued) Mylan, Inc. 3.750%, 09/15/2015 (d) $ $ Computer and Electronic Product Manufacturing – 2.52% Hutchinson Technology, Inc. 3.250%, 01/15/2026 (d) Micron Technology, Inc. 1.875%, 06/01/2014 (d) Millipore Corp. 3.750%, 06/01/2026 (d) Sandisk Corp. 1.000%, 05/15/2013 (d) Sunpower Corp. 1.250%, 02/15/2027 (d) Credit Intermediation and Related Activities – 0.28% Americredit Corp. 2.125%, 09/15/2013 (d) Data Processing, Hosting and Related Services – 0.60% DST Systems Inc. 4.125%, 08/15/2023 (c)(d) Electrical Equipment, Appliance, and Component Manufacturing – 0.53% General Cable Corp. 4.500%, 11/15/2029 (d) Greatbatch, Inc. 2.250%, 06/15/2013 (d) Hospitals – 0.41% Lifepoint Hospitals, Inc. 3.500%, 05/15/2014 (d) Insurance Carriers and Related Activities – 0.26% Molina Healthcare, Inc. 3.750%, 10/01/2014 (d) Merchant Wholesalers, Durable Goods – 0.38% Henry Schein, Inc. 3.000%, 08/15/2034 (d) Miscellaneous Manufacturing – 0.47% Kinetic Concepts, Inc. 3.250%, 04/15/2015 (d) Plastics and Rubber Products Manufacturing – 0.26% Gencorp, Inc. 2.250%, 11/15/2024 (d) The accompanying notes are an integral part of these financial statements. 15 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2010 Principal Amount Value Primary Metal Manufacturing – 0.61% Sterlite Industries India Ltd. 4.000%, 10/30/2014 (b)(d) $ $ Real Estate – 0.33% Forest City Enterprises, Inc. 5.000%, 10/15/2016 (d) Rental and Leasing Services – 0.42% United Rentals, Inc. 4.000%, 11/15/2015 (d) Support Activities for Mining – 0.83% Cal Dive International, Inc. 3.250%, 12/15/2025 (d) Hanover Compressor Co. 4.750%, 01/15/2014 (d) SESI LLC 1.500%, 12/15/2026 (c)(d) Telecommunications – 0.96% Equinix, Inc. 4.750%, 06/15/2016 (d) NII Holdings, Inc. 3.125%, 06/15/2012 (d) Transportation Equipment Manufacturing – 1.63% Borgwarner, Inc. 3.500%, 04/15/2012 (d) Ford Motor Company 4.250%, 11/15/2016 (d) Navistar International Corp. 3.000%, 10/15/2014 (d) Waste Management and Remediation Services – 0.41% Covanta Holding Corp. 1.000%, 02/01/2027 (d) Water Transportation – 0.84% Dryships, Inc. 5.000%, 12/01/2014 (b)(d) Hornbeck Offshore Services Inc. 1.625%, 11/15/2026 (d) TOTAL CONVERTIBLE BONDS (Cost $4,315,169) The accompanying notes are an integral part of these financial statements. 16 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2010 Principal Amount Value CORPORATE BONDS – 1.12% Broadcasting (except Internet) – 1.12% ADC Telecommunications Inc. 0.831%, 06/15/2013 (c)(d) $ $ Liberty Media Corp. 3.125%, 03/30/2023 (d) TOTAL CORPORATE BONDS (Cost $372,609) EXCHANGE TRADED FUNDS – 21.43% Consumer Staples Select Sector SPDR Fund Industrial Select Sector SPDR Fund (d) iShares Barclays 1-3 Year Treasury Bond Fund (a)(d) iShares Barclays 3-7 Year Treasury Bond Fund (a)(d) iShares Barclays Short Treasury Bond Fund (d) iShares Barclays TIPS Bond Fund iShares MSCI Canada Index Fund iShares Nasdaq Biotechnology Index Fund (a) iShares S&P/TOPIX 150 Index Fund Market Vectors - Gold Miners ETF (d) PowerShares DB Base Metals Fund (a) PowerShares DB US Dollar Index Bullish Fund (a) Technology Select Sector SPDR Fund TOTAL EXCHANGE TRADED FUNDS (Cost $7,084,639) EXCHANGE TRADED NOTES – 8.78% ELEMENTS Linked to the Rogers International Commodity Index – Agriculture Total Return(a) ELEMENTS Linked to the Rogers International Commodity Index – Total Return(a) iPath Dow Jones - UBS Livestock Total Return Sub-Index(a) TOTAL EXCHANGE TRADED NOTES (Cost $3,045,073) SHORT-TERM INVESTMENTS – 18.89% Money Market Fund – 18.89% Fidelity Money Market Portfolio (d) TOTAL SHORT-TERM INVESTMENTS (Cost $6,288,242) Total Investments (Cost $32,444,359) – 97.03% Other Assets in Excess of Liabilities – 2.97% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a) Non-income producing security. (b) Foreign security. (c) Variable rate security. The rate shown represents the rate as of February 28, 2010. (d) All or a portion of these securities are pledged as collateral for short positions. The accompanying notes are an integral part of these financial statements. 17 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Securities Sold Short February 28, 2010 Shares Value 3M Co. $ Abbott Labs Adobe Systems, Inc. Aflac, Inc. Amazon.com, Inc. American Express Co. American Tower Corp. Americredit Corp. Amgen, Inc. Anadarko Pete Corp. AOL, Inc. Apache Corp. Apple, Inc. Borgwarner, Inc. Bunge Limited (a) Carnival Corp. (a) Chesapeake Energy Corp. Cisco Systems, Inc. Colgate Palmolive Co. Corning, Inc. Covanta Holding Corp. CVS Caremark Corporation Danaher Corporation The Dow Chemical Company Dryships, Inc. (a) DST Systems Inc. EOG Resources, Inc. Equinix, Inc. Ford Motor Company Forest City Enterprises, Inc. Franklin Resources, Inc. General Cable Corp. Gilead Sciences, Inc. Google, Inc. Great Plains Energy, Inc. Greatbatch, Inc. Henry Schein, Inc. Hewlett Packard Co. Hornbeck Offshore Services Inc. Intel Corp. International Business Machines Corp. iPath Goldman Sachs Crude Oil Total Return Index (c) iShares MSCI EAFE Index Fund (b) iShares Russell 2000 Index Fund (b) iShares S&P Global Materials Select Index Fund (b) Johnson & Johnson Kinetic Concepts, Inc. The accompanying notes are an integral part of these financial statements. 18 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Securities Sold Short (continued) February 28, 2010 Shares Value Lifepoint Hospitals, Inc. $ Mastercard, Inc. Medtronic, Inc. Merck & Co., Inc. Micron Technology, Inc. Microsoft Corp. Millipore Corp. Molina Healthcare, Inc. Monsanto Company Mosaic Co. Mylan, Inc. Navistar International Corp. Newmont Mining Corp. Nike, Inc. Occidental Petroleum Corporation Oracle Corp. Pepsico, Inc. Pfizer, Inc. Philip Morris International, Inc. Praxair, Inc. Procter & Gamble Co. Public Storage Qualcomm, Inc. Schlumberger Ltd. (a) Simon Property Group Inc. Southern Union Co. SPDR S&P Retail ETF (b) Sterlite Industries India Ltd. - ADR T. Rowe Price Group, Inc. Target Corp. Texas Instruments Incorporated Time Warner Cable, Inc. Time Warner, Inc. United Rentals, Inc. Visa, Inc. Vornado Realty Trust Wal Mart Stores, Inc. The Walt Disney Company Wells Fargo & Company XTO Energy, Inc. Yahoo, Inc. TOTAL SECURITIES SOLD SHORT (Proceeds $10,533,852) $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a) Foreign security. (b) Exchange Traded Fund. (c) Exchange Traded Note. The accompanying notes are an integral part of these financial statements. 19 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Open Futures Contracts February 28, 2010 Number Unrealized of Contracts Settlement Appreciation/ Description Written Month (Depreciation) Canadian Dollar 7 March-10 $ ) E-mini MSCI EAFE Index 37 March-10 ) E-mini MSCI Emerging Markets Index 37 March-10 ) E-mini S&P 500 Index 19 March-10 ) TOTAL FUTURES CONTRACTS WRITTEN $ ) The accompanying notes are an integral part of these financial statements. 20 ALTERNATIVE STRATEGIES MUTUAL FUND Statement of Assets and Liabilities February 28, 2010 Assets Investments, at value (cost $32,444,359) $ Dividends and interest receivable Deposit for short sales at broker Deposit for futures at broker Receivable for investments sold Receivable for Fund shares issued Other assets Total Assets Liabilities Payable for investments purchased Securities sold short, at market value (proceeds $10,533,852) Dividends payable on short positions Payable to Advisor Payable to affiliates Accrued distribution fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment income Accumulated net realized gain Net unrealized appreciation (depreciation) on: Investments ) Short transactions ) Futures contracts ) Net Assets $ Class A Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share(1) $ Maximum offering price per share ($15.25/0.9425) $ Class I Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share(1) $ If applicable, redemption price per share may be reduced by a redemption fee. The accompanying notes are an integral part of these financial statements. 21 ALTERNATIVE STRATEGIES MUTUAL FUND Statement of Operations For the Year Ended February 28, 2010 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Dividends on short positions Transfer agent fees and expenses Fund accounting fees Administration fees Federal and state registration fees Interest expense Audit and tax fees Custody fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Distribution Fees – Class A Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Advisor ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation 47 Short transactions ) Futures contracts closed ) Change in net unrealized appreciation/depreciation on: Investments Short transactions ) Futures contracts ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of $3,778 in withholding tax. The accompanying notes are an integral part of these financial statements. 22 ALTERNATIVE STRATEGIES MUTUAL FUND Statements of Changes in Net Assets Year Ended Period Ended February 28, 2010 February 28, 2009(1) From Operations Net investment income (loss) $ ) $ Net realized gain (loss) from: Investments Foreign currency translation 47 — Option contracts expired or closed — Short transactions ) ) Futures contracts closed ) ) Change in net unrealized appreciation (depreciation) on: Investments ) Short transactions ) Futures contracts ) ) Net increase (decrease) in net assets from operations ) From Distributions Net investment income – Class A — ) Net investment income – Class I ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Class A Proceeds from shares sold – Class I Net asset value of shares issued in reinvestment of distributions to shareholders – Class A — Net asset value of shares issued in reinvestment of distributions to shareholders – Class I Payments for shares redeemed – Class A(2) ) ) Payments for shares redeemed – Class I(3) ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ $ The Fund commenced operations on March 3, 2008. Net of redemption fees of $1,367 for the period ended February 28, 2009. Net of redemption fees of $648 for the year ended February 28 2010. The accompanying notes are an integral part of these financial statements. 23 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS A Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended February 28, 2010 February 28, 2009(1) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Less distributions paid: From net investment income — ) Total distributions paid — ) Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ Total Return(3) % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4)(5) % % After waiver and expense reimbursement(4)(5) % % Ratio of net investment loss to average net assets: Before waiver and expense reimbursement(5) )% )% After waiver and expense reimbursement(5) )% % Portfolio turnover rate(3) % % Class A commenced operations on November 5, 2008. Per share net investment income was calculated using average shares outstanding. Not annualized for periods less than a full year. The ratio of expenses to average net assets includes dividends on short positions and interest expense. The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions and interest expense were 3.65% and 2.75%, and 6.20% and 2.75% for the year ended February 28, 2010 and the period ended February 28, 2009, respectively. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 24 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended February 28, 2010 February 28, 2009(1) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Less distributions paid: From net investment income ) Total distributions paid ) Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ Total Return(3) % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4)(5) % % After waiver and expense reimbursement(4)(5) % % Ratio of net investment loss to average net assets: Before waiver and expense reimbursement(5) )% )% After waiver and expense reimbursement(5) )% % Portfolio turnover rate(3) % % Class I commenced operations on March 3, 2008. Per share net investment income was calculated using average shares outstanding. Not annualized for periods less than a full year. The ratio of expenses to average net assets includes dividends on short positions and interest expense.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions and interest expense were 3.40% and 2.50%, and 4.54% and 2.76% for the year ended February 28, 2010 and the period ended February 28, 2009, respectively. Annualized for periods less than one year. Less than a half cent per share. The accompanying notes are an integral part of these financial statements. 25 ALTERNATIVE STRATEGIES MUTUAL FUND Notes to Financial Statements February 28, 2010 (1)Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Alternative Strategies Mutual Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long term capital appreciation with low correlation to broad market indices. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on March 3, 2008. Effective October 15, 2008, the Fund issued a new class of shares, Class A, and renamed the existing class as Class I. Class A shares commenced operations November 5, 2008. Class A shares are subject to a 0.25% distribution fee. Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Ascentia Capital Partners, LLC (the “Advisor”). (2)Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the closing bid price on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accredited or amortized on a straight-line basis until maturity. 26 ALTERNATIVE STRATEGIES MUTUAL FUND Notes to Financial Statements (continued) February 28, 2010 Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Futures contracts are valued at the last sale price at the close of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, at the average of quoted bid and asked prices as of the close of such exchange or board of trade. When market quotations are not readily available, any security or other asset is valued at its fair value as determined in good faith in accordance with procedures adopted by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market, and/or world events cause the Advisor to believe that a security’s last sale price or NOCP may not reflect its actual market value at the time of the U.S. market close. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of February 28, 2010: 27 ALTERNATIVE STRATEGIES MUTUAL FUND Notes to Financial Statements (continued) February 28, 2010 Level 1 Level 2 Level 3 Total Assets: Equity Administrative and Support $ $
